COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-283-CR


THOMAS ISSAC SEATON                                               APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Thomas Issac Seaton entered an open plea of guilty to the

charge of unlawful possession of a firearm. The trial court found Seaton guilty

and assessed his punishment at ten years’ confinement.

      Seaton’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion



      1
          … See T EX. R. A PP. P. 47.4.
meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Seaton was given the opportunity to file a pro se brief, but he did not do

so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Seaton entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of Seaton’s

plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d
615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67

(Tex. Crim. App. 2000).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. We find




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         PER CURIAM

PANEL F: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: April 24, 2008




                                     3